Order entered April 30, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00206-CV

              MCKINNEY AVENUE PROPERTIES NO. 2, LTD., Appellant

                                               V.

              BRANCH BANK AND TRUST COMPANY, ET AL., Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-08500-B

                                           ORDER
       We GRANT the April 28, 2014 motion of Lanetta Williams, Official Court Reporter for

County Court at Law No. 2 of Dallas County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed on or before May 29, 2014.


                                                      /s/   ADA BROWN
                                                            JUSTICE